DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, “the computational and memory device having a wireless communication device” is vague.  The computational and memory device has only been functionally recited (“configured to….”) and therefore it is unclear how it can be further limited by having a wireless communication device.  It is unclear if the wireless communication is necessary in the system/clinical programmer or whether the clinical programmer is trying to positively recite or functionally recite use of the wireless communication device.  In the last line, “the instructions communicated” lacks antecedent basis and lines 3 and 4 have not set forth that the instructions have been communicated.
In claim 6, “is used to treat a neurological condition” is vague and sounds more like a method step than a structural limitation.  It is unclear what further structural limitation is being recited.
In claim 7, the claim is vague for trying to further limit the computational and memory device.  Claim 1 has only functionally recited the device and it is unclear how the positively recited elements in claim 1 are being further limited.  It is suggested to put the claim into relation to the positively recited elements of claim 1.
Similarly, claim 8 has this problem in regards to the wireless communication device.
In claim 10, “wirelessly communicates” is vague as claim 1 has now only functionally recited the computational and memory device.  It is unclear if the wireless communication is necessary in the system/clinical programmer.
In claim 11, “is secured by…” is vague and it is unclear if this is a positive recitation of some element to perform this function or not, or just the capability for the wireless communication to do this, and whether this is part of the functional use recitations not positively recited by the clinical programmer.
In claim 13, the multiple uses of “optionally...button" are vague and unclear if the status bar must be configured to display the buttons but they can be turned off from the display, or if the button is not needed at all and the display is not configured to display the button.  It is suggested to use in line 5 something similar to “wherein the clinical programmer is configured to insert into the displayed information on the user interface an advance button, a pulse duration button, an amplitude button, and advanced programming screen button, and a save button, and wherein the displayed information also includes an advanced programming screen button...".  The examiner has interpreted the claim as such since the claim states it is “comprising…and” those buttons.
In claim 21, “a program” is inferentially included and it is unclear if it is being positively or functionally recited and unclear where the program is located.  In addition, “via the wireless communication device” is vague as the device has not been positively recited and therefore cannot be used in a positive function/act of using the communication device.
In claim 22, “based on input by the user on the patient controller” is vague and inferentially including a user input on the controller.  No element has been set forth on the patient controller to receive user input and therefore it is unclear how the program can be executed “based on…” the input.
In claim 24, “indefinitely” is vague as the word itself has no exact limits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12, and 18-31 are rejected under 35 U.S.C. 102a2 as being anticipated by Zhu (2014/0257428).  Zhu discloses the use of a clinical programmer (CP), with patient remote (RC), and neurostimulator to apply a non-regular, non-random, differing interpulse interval repeating signal (e.g. figures 7, 12, etc.; monophasic/biphasic/multiphasic--figures 4 and 5, etc.) where the clinical programmer interface initiates and modifies the stimulation and provides instructions to the neurostimulator (note also that the RC can be considered as a “clinical programmer” as a clinician can also use the RC) where the amplitude, duration, frequency, monophasic/biphasic/multiphasic shape, etc. of the pulses in the trains can be adjusted/changed (e.g. figures 5b, 12, paras. 63, etc.).  For claim 1’s limitation of two different pulse trains, Zhu states in paragraphs 59 and 66 that there are at least 4 different channels and each are configured to output an individual pulse train.   As each pulse train is on a different channel, the pulse trains are different since they are delivered to different channels/electrodes.  In addition, since Zhu uses a repeating succession of pulse trains, the first two pulse trains are considered the “first repeating succession” and the next two pulse trains in the grouping are considered the claimed "second repeating succession".  Note that the second repeating pulse train is “different” than the first pulse train since it occurs at a later time. Finally, Zhu incorporates by reference US Patent 6516227 (e.g. para. 62, etc.) and states that the operation of Zhu’s system for outputting pulses is the same as the ‘227 patent, which discloses the use of multiple different channels operating at multiple different amplitudes/pulse trains (e.g. figure 3, col. 12, etc. of the ‘227 patent).   Zhu also incorporates by reference 61/768286 (para. 55) that also uses multiple different pulse trains to provide neuromodulation.
As to the amended claim limitations of claim 1, of the clinical programmer “configured to operate on a computational and memory device….having a wireless communication device”—i.e. the programmer capable of being used on a computational and memory device (and unclear if the wireless communication is being functionally recited), Zhu has a clinical programmer 18 and remote control 16 (which is capable of being used by a clinician and therefore is also a clinical programmer) shown as electronic devices/computational and memory devices in figures 1, 2, 10 and 11, and discusses them using a microprocessor/computer/software necessarily requiring a computational and memory device (e.g. paras. 4, 59, 75, etc.), and wirelessly sending instructions (e.g. paras. 42 43, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12, and 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Grill et al (2018/0064944) in view of Zhu (2014/0257428).  Grill teaches the use of two different non-regular repeating pulse trains having a plurality of non-regular, non-random, differing inter-pulse intervals there between being monophasic/biphasic/multiphasic with differing amplitudes and waveforms to be delivered from a neurostimulator to treat diseases such as Parkinsons (e.g. figures 3-5, 19-22, paras. 10, 15, 69, 71, 72, 73, 83, etc.—the second pattern being adjusted and different after the first pattern is applied).
Grill does not teach the use of a clinical programmer (CP), with patient remote (RC) configured to operate on a computational and memory device for wirelessly communicating with the neurostimulator to apply a non-regular, non-random, differing interpulse interval repeating signal where the clinical programmer/RC interface initiates and modifies the stimulation (such as pulse duration, stimulus amplitude) and provides instructions to the neurostimulator.  Zhu teaches the use of a clinical programmer (CP), with patient remote (RC), configured to operate on a computational and memory device for wirelessly communicating with the neurostimulator to apply a non-regular, non-random, differing interpulse interval repeating signal (e.g. figures 7, 12, etc.; monophasic/biphasic/multiphasic--figures 4 and 5, etc.) where the programmer/RC interface initiates and modifies the stimulation (such as pulse duration, stimulus amplitude, etc.) and provides instructions to the neurostimulator (note also that the RC can be considered as a “clinical programmer” as a clinician can also use the RC) to allow the physician or patient to easily program the neurostimulator based on patient conditions to effectively treat the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Grill, with a clinical programmer (CP), with patient remote (RC), configured to operate on a computational and memory device for wirelessly communicating with the neurostimulator to apply a non-regular, non-random, differing interpulse interval repeating signal, where the clinical programmer/RC initiates and modifies the stimulation (such as pulse duration, stimulus amplitude) and provides instructions to the neurostimulator (note also that the RC can be considered as a “clinical programmer” as a clinician can also use the RC) as taught by Zhu, to provide the predictable results of allowing the physician or patient to easily program the neurostimulator based on patient conditions to effectively treat the patient.
Claims 8-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, or over Grill et al in view of Zhu (i.e. modified Grill).  Zhu or modified Grill discloses the claimed invention except for the specific wireless communication device (such as 403 MHz radio transceiver, 2.4 GHz wireless network, or UHF wireless radio), the neurostimulator unique identifier and clinical programmer communicating wirelessly by the identifier, the wireless communication secured through encryption/message authentication/security and, in the alternative, the markers to indicate clinically significant pulse duration or stimulus amplitude values.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Zhu or modified Grill, with the wireless communication device (such as 403 MHz radio transceiver, 2.4 GHz wireless network, UHF wireless radio), the neurostimulator unique identifier and clinical programmer communicating wirelessly by the identifier, the wireless communication secured through encryption/message authentication/security and the markers to indicate clinically significant pulse duration or stimulus amplitude values, as is well known and common knowledge in the art, since it would provide the predictable results of: using government specified frequencies for medical implants so that the different wireless devices do not interfere with other wireless/medical devices; using unique IDs to program the correct implantable device and preventing others who are not authorized from re-programming the device; preventing others who are not authorized from re-programming the device and ensuring that the messages are fully transmitted; and allowing the patient or physician to know what previously values were used, thought to be important, and/or what range is suggested to better provide therapy to the patient.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.  For claim 13, the claim is still considered vague as the MPEP states “In the instance where the list of potential alternatives can vary and ambiguity arises, then it is proper to make a rejection under 35 USC 112b and explain why there is confusion”.  In this instance, the use of displaying the information and the multiple “optionally…optionally, and optionally…” makes the claim vague as it is unclear if the system and display has to be capable of including and using these buttons, or if the display does not even need these buttons.
The argument that neither the CP or RC of Zhu reads on the claimed programmer because the CP or RC of Zhu does not wirelessly communicate instructions or is a computational and memory device is not persuasive and it is noted the claim has not positively recited these features.  In addition, clearly a clinical programmer or remote control must transmit instructions and clearly the figures and specification of Zhu disclose this and the use of a computational and memory device.  The argument that the neurostimulator of Zhu is provided with memory and logic is not persuasive as the claims do not contain any negative limitation to the neurostimulator not containing memory and logic.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows several of the well-known in the art elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/George R Evanisko/Primary Examiner, Art Unit 3792     
4/26/22